Exhibit 10.1
NATIONAL DENTEX CORPORATION
Written Summary of Compensation Arrangements with the
Named Executive Officers effective August 31, 2009

          Named Executive Officers   2009 Annual Base Salary
 
       
David L. Brown, President and Chief Executive Officer
  $ 400,000  
John W. Green, IV, Executive Vice President, Laboratory Operations
  $ 350,000  
Richard F. Becker, Jr., Executive Vice President
  $ 240,000  
Arthur B. Champagne, Senior Vice President
  $ 185,000  
Wayne M. Coll, Vice President, Chief Financial Officer
  $ 200,000  

Corporate Executive Incentive Plan — 2009
Each Named Executive Officer will participate in the Corporate Executive
Incentive Plan. Calculations are not available until year-end audit is completed
and books are closed in 2009.
Supplemental Executive Retirement Plans
Messrs. Brown, Becker and Champagne participate in these plans
Supplemental Laboratory Executive Retirement Plans
Mr. Coll participates in these plans

